Case 1:20-cv-12205-RGS Document1 Filed 12/10/20 Page 1 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

 

 

 

for the
District of.
Division
Javad Ghoreishi ) Case No
(to be filled in by the Clerk's Office)
Plaintifis) )
(Write the full name of each plaintiff who is filing this complaint. ae
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) Yes LJ No
please write “see attached” in the space and attach an additional )
page with the full list of names.) ) &y
-v- . ) . Zz
Norfolk Probate and Family Court ) = e 75 2
= “Y .
) ag 9 oan
Defendant(s) ) 9° 9 _ ~? yy
(Write the full name of each defendant who is being sued. If the ZO ”™ 4
names of all the defendants cannot fit in the space above, please ) >O ~m oo
write “see attached” in the space and attach an additional page ) 8 & ~~ 6
with the full list of names.) mo & wm

COMPLAINT FOR A CIVIL CASE

I The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

needed.
Name Javad Ghoreishi
Street Address 77 Pond Avenue #201
City and County Brookline
State and Zip Code MA
Telephone Number 6176511500
E-mail Address

 

javadghoreishi@comcast.net
B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifiown). Attach additional pages if needed.

Page | of 5
Case 1:20-cv-12205-RGS

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 3
Name
Job or Title (i/kmown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Document 1 Filed 12/10/20 Page 2 of 5

Norfolk Probate and Family Court
Divorce Court

35 Shawmut Road

Canton

MA 02021

781-830-1200
norfolkprobate@jud.state.ma.us

George F Phelan
Juctice

35 Shawmut Road
Canton

MA 02021

 

781-830-1200

 

norfolkprobate@jud.state.ma.us

 

James V Manno

 

Juctice/retired

 

35 Shawmut Road
Canton

MA 02021
781-830-1200

 

norfolkprobate@jud.state.ma.us

Paul M Cronan
Juctice

35 Shawmut Road
Canton

MA 02021
781-830-1200

norfolkprobate@jud.state.ma.us

Page 2 of 5
Case 1:20-cv-12205-RGS Document1 Filed 12/10/20 Page 3 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

IL,

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power), Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V |Federal question [] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

|. Plaintiff claims federal jurisdiction pursuant to Article Ill § 2 which extends the jurisdiction to cases
arising under the U.S. Constitution.
Plaintiff brings this suit pursuant to Title 42 USC law Chapter 21, Subchapter 1, Code § 1983 in
which is a
federal law that allows an action for damages against any person who, under color of any

 

 

 

 

 

mtrecir ricer pre aha a . as =
B. If the Basis for Jurisdiction Is Diversity of Citizenship
1, The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) Javad Ghoreishi , is a citizen of the
State of (name) Massachusetts

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

2. The Defendant(s)

 

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Oris a citizen of
(foreign nation)

 

Page 3 of 5
Case 1:20-cv-12205-RGS Document4 Filed 12/10/20 Page 4 of5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Il.

 

b. If the defendant is a corporation
The defendant, (name) Norfolk Probate and Family Court , is incorporated under
the laws of the State of (name) Massachusetts , and has its

 

principal place of business in the State of (name) Massachusetts

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name) Massachusetts

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

Wherefore plaintiff prays this Court issue equitable relief as follows:c

1. Issue injunctive relief commanding defendant to $10,000,000 redress.
2. Issue declaratory relief as this Court deems appropriate and just.

3. Issue other relief as this Court deems appropriate and just.

4. Award plaintiff his costs of litigation.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

The bases of this case are as follow:
1- Violating the First, Ninth Declaration of Rights to the US Constitution

defendant's judge GP, in his egregious divorce judgment, flagrantly disproportionate division

 

of marital assets, purposefully and effectively terminated Plaintiff's vitality by preventing the Plaintiff
Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

Wherefore plaintiff prays this Court issue equitable relief as follows:c

1. Issue injunctive relief commanding defendant to $10,000,000 redress.
2. Issue declaratory relief as this Court deems appropriate and just.

3. Issue other relief as this Court deems appropriate and just.

4. Award plaintiff his costs of litigation.

Page 4 of 5
Case 1:20-cv-12205-RGS Document1 Filed 12/10/20 Page 5of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case
The bases of this case are as follow:

1- Violating the First, Ninth Declaration of Rights to the US Constitution

defendant's judge GP, in his egregious divorce judgment, flagrantly disproportionate division

of marital assets, purposefully and effectively terminated Plaintiff's vitality by preventing the Plaintiff g

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 12/10/2020

Signature of Plaintiff KX hf of tee ;

Printed Name of Plaintiff | Javad Ghoreishi

 

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
